Citation Nr: 1235654	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-28 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for cervical spine disability. 


REPRESENTATION

Appellant represented by:	South Dakota Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1986 to May 1998 and from March 1999 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Sioux Falls, South Dakota.  

This matter was previously before the Board in June 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  In its June 2011 remand, the Board also remanded the Veteran's claim for entitlement to service connection for tinnitus.  In a June 2012 rating decision, the RO granted entitlement to service connection for tinnitus; thus, that issue is no longer for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's prior remand in June 2011, the evidence of record shows that the Veteran may have arthritis of the cervical spine which manifested to a compensable degree within one year of his September 2007 separation from active service.  

The evidence of record includes a June 2008 VA examination report which reflects no evidence of cervical pain or discomfort to palpation or percussion.  A private July 2008 MRI study, within one year of the Veteran's separation from service, revealed concentric bulging of the disc and annular tears involving the C3-4, C5-6, and C6-7 levels without evidence of cervical disc herniation, cervical spinal stenosis, or cervical cord compression.  

Subsequently, more than a year after the Veteran's separation from active service, a November 2008 VA treatment record reflects a history of polyarthritis, including of the cervical spine.  However, a July 2009 x-ray of the cervical spine was found to be negative for vertebral, intervertebral disc, joint or alignment abnormality.

The Board remanded the Veteran's claim for a VA opinion to 1) confirm or negate the presence of arthritis, 2) determine whether the July 2008 MRI revealed arthritis, 3) determine whether the Veteran has arthritis which involves two or more major joints or minor joint groups, and 4) opine whether it is at least as likely as not that the Veteran's cervical spine disability was incurred in active service, to include as a result of a shoulder injury.

The Veteran underwent a VA examination in January 2012.  However, the examiner failed to provide an opinion as to whether the July 2008 MRI revealed arthritis and whether any such arthritis involved two or more major joints or minor joint groups.  Such an opinion is necessary to determine whether the Veteran had arthritis within one year of separation from service and whether any such arthritis manifested to a compensable degree within one year of separation from service.  Arthritis is compensable when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, or when there is x-ray evidence of arthritis which involves limitation of motion. Diagnostic Code (DC) 5003.  See also 38 C.F.R. § 4.45. 

In addition, the Board finds that the July 2012 examiner did not provide an adequate rationale as to why it is less likely as not that the Veteran has a cervical spine disability causally related to active service.  The examiner should explain why he or she does not believe that it is as likely as not that the Veteran's cervical spine disability is causally related to active service, rather than just provide a recitation of the facts. 

As the January 2012 VA examiner did not comply with the Board's remand directives, a remand is warranted. Stegall v. West, 11 Vet. App. 268 (1998) 


Accordingly, the case is REMANDED for the following action:

1.  Request the January 2012 VA examiner, or another appropriate examiner if she is unavailable, to provide a supplemental opinion.  The clinician should opine as to (1) whether the July 2008 MRI revealed arthritis, and (2) if the July 2008 MRI revealed arthritis, whether any such arthritis involved two or more major joints or minor joint groups, and (3) should provide a rationale for the prior opinion as to why it is less likely as not that the Veteran's cervical spine disability is causally related to active service, if that is still the clinician's opinion.  If the clinician has a different opinion, a rationale should also be provided.   

2.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


